Order filed September 30, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00583-CV
                                  ____________

                         ALPER KARAALI, Appellant

                                        V.

                 PETROLEUM WHOLESALE, L.P., Appellee


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-44275

                                    ORDER

      On September 11, 2014, this court ordered a partial clerk’s record on
appellant’s claim of indigence. The partial record was filed September 24, 2014.

      The record reflects that Harris County filed a timely contest on July 25,
2014, to appellant’s affidavit of indigence filed July 18, 2014. According to the
record, when Harris County filed its contest, it requested a 20-day extension of
time for the hearing on the contest. The partial record does not contain an order
granting the extension. The record reflects that the hearing was set for August 4,
2014.

        The Texas Rules of Appellate Procedure contain deadlines for filing and
ruling on contests to claims of indigence. The hearing on a contest to an affidavit
of indigence must be held within 10 days after the contest is filed. Tex. R. App. P.
20.1(i)(2). The rule permits one extension of up to 20 days. See id. at 20.1(i)(3).
The trial court must sign an order ruling on the contest “within the period set for
the hearing.” Id. at 20.1(i)(4). The trial court signed the order sustaining the contest
on August 19, 2014. Therefore, it is necessary to determine if the trial court
granted an extension of time to conduct the hearing.

        We order the Harris County District Clerk to file a supplemental clerk’s record
with the clerk of this court on or before October 10, 2014, containing the trial court’s
order, if any, granting an extension of time to conduct the hearing on the contest to
appellant’s affidavit of indigence.

        If the requested document is not a part of the case file, the district clerk’s office is
directed to file a certified statement that the document is not part of the case file.



                                        PER CURIAM